 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   KAREN TREJO H.,1                ) Case No. CV 19-7378-JPR
                                     )
12                      Plaintiff,   )
                                     ) MEMORANDUM DECISION AND ORDER
13              v.                   ) AFFIRMING COMMISSIONER
                                     )
14   ANDREW M. SAUL,                 )
     Commissioner of Social          )
15   Security,                       )
                                     )
16                      Defendant.   )

17
     I.   PROCEEDINGS
18
          Plaintiff seeks review of the Commissioner’s final decision
19
     denying her application for Social Security supplemental security
20
     income benefits (“SSI”).    The parties consented to the
21
     jurisdiction of the undersigned U.S. Magistrate Judge under 28
22
     U.S.C. § 636(c).    The matter is before the Court on the parties’
23
     Joint Stipulation, filed July 20, 2020, which the Court has taken
24
     under submission without oral argument.     For the reasons stated
25
26        1
            Plaintiff’s name is partially redacted in line with
27   Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
     recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.

                                        1
 1   below, the Commissioner’s decision is affirmed.
 2   II.    BACKGROUND
 3          Plaintiff was born in 1981 and moved to the United States
 4   from Honduras around 1990.      (See Administrative Record (“AR”)
 5   118, 251.)      She graduated high school in 2000 and worked part
 6   time as a nurse’s assistant or caregiver from March 2009 until
 7   September 2011.      (AR 135-36.)
 8          On November 18, 2011, Plaintiff applied for SSI, alleging
 9   that she had been unable to work full time since July 1, 2004,
10   because of chronic cocci meningitis.2      (AR 118, 135; see AR 29.)
11   After her applications were denied initially and on
12   reconsideration (AR 75, 80; see also AR 54, 65), she requested a
13   hearing before an Administrative Law Judge (AR 85).      One was held
14   on August 29, 2013, at which Plaintiff appeared without
15   representation and testified through a Spanish-language
16   interpreter.      (AR 38-40, 42-43, 115-17.)   The ALJ issued an
17   unfavorable decision on November 5, 2013, finding that she was
18   not disabled as of her filing date, November 18, 2011.3      (AR 20,
19   27.)       After retaining counsel, Plaintiff requested review from
20   the Appeals Council (AR 15-16), which denied it on April 23, 2015
21   (AR 1).
22          Plaintiff appealed (AR 576-78, 596-600), and on September
23
24          2
             Cocci meningitis is a form of “disseminated”
     coccidioidomycosis, colloquially referred to as “Valley Fever,”
25
     in which a fungal infection spreads throughout the body. See
26   Edison v. United States, 822 F.3d 510, 513-14 (9th Cir. 2016).
            3
27           Because SSI payments may not be awarded retroactively,
     Plaintiff’s effective onset date is her filing date. See SSR 83-
28   20, 1983 WL 31249, at *1 (1983).

                                          2
 1   27, 2016, this Court reversed and remanded for further
 2   administrative proceedings (AR 579-95).     On June 28 and September
 3   20, 2018, and January 23 and May 22, 2019, the ALJ conducted
 4   additional hearings, at which Plaintiff, who was represented by
 5   counsel, her mother, her aunt, and a VE testified.     (See AR 457-
 6   550.)    In a written decision dated June 13, 2019, the ALJ again
 7   found Plaintiff not disabled.    (AR 429-49.)   This action
 8   followed.
 9   III. STANDARD OF REVIEW
10           Under 42 U.S.C. § 405(g), a district court may review the
11   Commissioner’s decision to deny benefits.     The ALJ’s findings and
12   decision should be upheld if they are free of legal error and
13   supported by substantial evidence based on the record as a whole.
14   See Richardson v. Perales, 402 U.S. 389, 401 (1971); Parra v.
15   Astrue, 481 F.3d 742, 746 (9th Cir. 2007).      Substantial evidence
16   means such evidence as a reasonable person might accept as
17   adequate to support a conclusion.      Richardson, 402 U.S. at 401;
18   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007).        It
19   is “more than a mere scintilla, but less than a preponderance.”
20   Lingenfelter, 504 F.3d at 1035 (citing Robbins v. Soc. Sec.
21   Admin., 466 F.3d 880, 882 (9th Cir. 2006)).      “[W]hatever the
22   meaning of ‘substantial’ in other contexts, the threshold for
23   such evidentiary sufficiency is not high.”      Biestek v. Berryhill,
24   139 S. Ct. 1148, 1154 (2019).    To determine whether substantial
25   evidence supports a finding, the court “must review the
26   administrative record as a whole, weighing both the evidence that
27   supports and the evidence that detracts from the Commissioner’s
28   conclusion.”    Reddick v. Chater, 157 F.3d 715, 720 (9th Cir.

                                        3
 1   1998).     “If the evidence can reasonably support either affirming
 2   or reversing,” the reviewing court “may not substitute its
 3   judgment” for the Commissioner’s.      Id. at 720-21.
 4   IV.   THE EVALUATION OF DISABILITY
 5         People are “disabled” for Social Security purposes if they
 6   can’t engage in any substantial gainful activity owing to a
 7   physical or mental impairment that is expected to result in death
 8   or has lasted, or is expected to last, for a continuous period of
 9   at least 12 months.    42 U.S.C. § 423(d)(1)(A); Drouin v.
10   Sullivan, 966 F.2d 1255, 1257 (9th Cir. 1992).
11         A.     The Five-Step Evaluation Process
12         An ALJ follows a five-step sequential evaluation process to
13   assess whether someone is disabled.     20 C.F.R. § 416.920(a)(4);
14   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995) (as
15   amended Apr. 9, 1996).    In the first step, the Commissioner must
16   determine whether the claimant is currently engaged in
17   substantial gainful activity; if so, the claimant is not disabled
18   and the claim must be denied.     § 416.920(a)(4)(i).   If not, the
19   second step requires the Commissioner to determine whether the
20   claimant has a “severe” impairment or combination of impairments
21   significantly limiting her ability to do basic work activities;
22   if not, a finding of not disabled is made and the claim must be
23   denied.    § 416.920(a)(4)(ii).
24         If the claimant has a “severe” impairment or combination of
25   impairments, the third step requires the Commissioner to
26   determine whether the impairment or combination of impairments
27   meets or equals an impairment in the Listing of Impairments
28   (“Listing”) set forth at 20 C.F.R., part 404, subpart P, appendix

                                        4
 1   1; if so, disability is conclusively presumed and benefits are
 2   awarded.      § 416.920(a)(4)(iii).   If not, the fourth step requires
 3   the Commissioner to determine whether the claimant has sufficient
 4   residual functional capacity (“RFC”)4 to perform her past work;
 5   if so, she is not disabled and the claim must be denied.
 6   § 416.920(a)(4)(iv).      The claimant has the burden of proving she
 7   is unable to perform past relevant work.      Drouin, 966 F.2d at
 8   1257.       If the claimant meets that burden, a prima facie case of
 9   disability is established.      Id.
10           If that happens or if the claimant has no past relevant
11   work, the Commissioner bears the burden of establishing that the
12   claimant is not disabled because she can perform other
13   substantial gainful work available in the national economy, the
14   fifth and final step of the sequential analysis.
15   § 416.920(a)(4)(v).
16           B.     The ALJ’s Application of the Five-Step Process
17           At step one, the ALJ found that Plaintiff had not engaged in
18   substantial gainful activity since November 18, 2011, the
19   application date.      (AR 438.)   At step two, he determined that she
20   had severe impairments of “chronic cocci meningitis, status post
21   ventricular peritoneal shunt,” and hydrocephalus.5      (Id.)   He
22
             4
23          RFC is what a claimant can do despite existing exertional
     and nonexertional limitations. § 416.945; see Cooper v.
24   Sullivan, 880 F.2d 1152, 1155 n.5 (9th Cir. 1989). The
     Commissioner assesses the claimant’s RFC between steps three and
25
     four. Laborin v. Berryhill, 867 F.3d 1151, 1153 (9th Cir. 2017)
26   (citing § 416.920(a)(4)).
             5
27          Hydrocephalus results from an excessive accumulation of
     cerebrospinal fluid in the brain, causing abnormal widening of
28                                                      (continued...)

                                           5
 1   concluded that her low-back condition and left-leg pain were not
 2   severe because there was “little objective medical evidence for
 3   these conditions, and the record show[ed] that the pain she
 4   reported was intermittent, addressed primarily with over-the-
 5   counter medication, and did not continue in any significant way
 6   after November 2015.”   (AR 441.)       At step three, he found that
 7   her impairments did not meet or equal a Listing.       (Id.)     At step
 8   four, he determined that she had the RFC to perform light work
 9   with some limitations: she was “able to lift or carry up to 20
10   pounds occasionally [and] 10 pounds frequently”; could “stand or
11   walk for up to 6 hours of an 8-hour workday”; could “sit for up
12   to 8 hours cumulatively in an 8-hour workday”; could
13   “occasionally climb, bend, kneel, and stoop”; “must avoid
14   crawling”; could “less than occasionally push or pull and reach
15   above shoulder level on the bilateral upper extremities”; “should
16   not work at dangerous heights, climb ladders, or operate
17   dangerous, moving machinery”; and “must avoid driving a motor
18   vehicle or ambulating over uneven terrain.”       (AR 441-42.)    The
19   ALJ found her unable to perform any past relevant work (AR 447),
20   but she could work in other positions existing in significant
21   numbers in the national economy (AR 447-48).       Accordingly, he
22   found her not disabled.   (AR 448-49.)
23
24
25        5
            (...continued)
26   spaces in brain ventricles and potentially harmful pressure on
     brain tissues. Hydrocephalus Fact Sheet, Nat’l Inst. Neuro.
27   Disorders & Stroke, http://www.ninds.nih.gov/disorders/
     hydrocephalus/detail_hydrocephalus.htm (last visited June 22,
28   2021).

                                         6
 1   V.   DISCUSSION
 2        Plaintiff alleges that the ALJ erred in assessing her
 3   symptom testimony and the statements and testimony of her aunt
 4   and mother and therefore erroneously concluded that she was not
 5   disabled.   (See J. Stip. at 4-7, 9-12, 17-18.)       For the reasons
 6   discussed below, the ALJ properly discounted her symptom
 7   statements, and any error in assessing the lay-witness testimony
 8   was harmless.
 9        A.     The ALJ Properly Discounted Plaintiff’s Symptom
10               Statements
11        Plaintiff asserts that the ALJ failed to properly evaluate
12   her subjective symptom statements.        (J. Stip. at 9-12.)   For the
13   reasons discussed below, the ALJ did not err.
14               1.    Applicable law
15        An ALJ’s assessment of a claimant’s allegations concerning
16   the severity of her symptoms is entitled to “great weight.”
17   Weetman v. Sullivan, 877 F.2d 20, 22 (9th Cir. 1989) (as
18   amended); Nyman v. Heckler, 779 F.2d 528, 531 (9th Cir. 1985) (as
19   amended Feb. 24, 1986).    “[T]he ALJ is not ‘required to believe
20   every allegation of disabling pain, or else disability benefits
21   would be available for the asking, a result plainly contrary to
22   42 U.S.C. § 423(d)(5)(A).’”        Molina v. Astrue, 674 F.3d 1104,
23   1112 (9th Cir. 2012) (quoting Fair v. Bowen, 885 F.2d 597, 603
24   (9th Cir. 1989)).
25        In evaluating a claimant’s subjective symptom testimony, the
26   ALJ engages in a two-step analysis.        See Lingenfelter, 504 F.3d
27   at 1035-36; see also SSR 16-3p, 2016 WL 1119029, at *3 (Mar. 16,
28   2016).    “First, the ALJ must determine whether the claimant has

                                           7
 1   presented objective medical evidence of an underlying impairment
 2   ‘[that] could reasonably be expected to produce the pain or other
 3   symptoms alleged.’”    Lingenfelter, 504 F.3d at 1036 (quoting
 4   Bunnell v. Sullivan, 947 F.2d 341, 344 (9th Cir. 1991)).       If such
 5   objective medical evidence exists, the ALJ may not reject a
 6   claimant’s testimony about the severity of her symptoms merely
 7   because it lacks evidential support.       See id.
 8        If the claimant meets the first test, the ALJ may discount
 9   her subjective symptom testimony only if he makes specific
10   findings that support the conclusion.       See Berry v. Astrue, 622
11   F.3d 1228, 1234 (9th Cir. 2010).       Absent a finding or affirmative
12   evidence of malingering, the ALJ must provide a “clear and
13   convincing” reason for rejecting the claimant’s testimony.
14   Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir. 2015) (as
15   amended) (citing Lingenfelter, 504 F.3d at 1036); Treichler v.
16   Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1102 (9th Cir. 2014).
17   The ALJ may consider, among other factors, the claimant’s (1)
18   reputation for truthfulness, prior inconsistent statements, and
19   other testimony that appears less than candid; (2) unexplained or
20   inadequately explained failure to seek treatment or to follow a
21   prescribed course of treatment; (3) daily activities; (4) work
22   record; and (5) physicians’ and third parties’ statements.       See
23   Rounds v. Comm’r Soc. Sec. Admin., 807 F.3d 996, 1006 (9th Cir.
24   2015) (as amended); Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th
25   Cir. 2002).    If the ALJ’s evaluation of a plaintiff’s alleged
26   symptoms is supported by substantial evidence in the record, the
27   reviewing court “may not engage in second-guessing.”       Thomas, 278
28   F.3d at 959.

                                        8
 1                  2.   Relevant background
 2                       a.   Plaintiff’s Medical History
 3          In 2004, Plaintiff was diagnosed with recurrent cocci
 4   meningitis and “communicating” hydrocephalus.6         (AR 237, 400-02.)
 5   She was prescribed voriconazole7 on a long-term basis.         (AR 237.)
 6   She was hospitalized overnight in 2009 with a flare-up.         (AR 391-
 7   93.)       An October 2011 brain scan showed “hydrocephalus with
 8   enlarged lateral and third ventricles,” with “hypodensity
 9   surrounding the frontal horns of the lateral ventricles,
10   suggestive of transependymal fluid flow.”8      (AR 237-38.)     In
11   October 2011, she stopped taking her medication because she
12   wanted to become pregnant, but she soon required hospitalization
13   after developing worsening headaches, nausea, and vomiting.           (AR
14   237, 242.)      A shunt was placed in her brain.   (AR 237.)
15   Following this surgery, she reported that she was “doing well,”
16   with some dizziness but none of the headaches, nausea, or blurred
17
18
            6
            “Communicating” means that cerebrospinal fluid can still
19   flow between the ventricles, which remain open. See
     Hydrocephalus, Health, https://www.hopkinsmedicine.org/health/
20   conditions-and-diseases/hydrocephalus (last visited June 22,
21   2021).
            7
22          Voriconazole is used to treat a variety of fungal
     infections. See Voriconazole, WebMD, https://www.webmd.com/
23   drugs/2/drug-63366-5326/voriconazole-oral/voriconazole-oral/
     details (last visited June 22, 2021).
24
            8
            Transependymal fluid flow occurs when increased pressure
25   within the cerebral ventricles causes the ependymal lining to be
26   disrupted and allows the migration of cerebrospinal fluid into
     the brain parenchyma around the cerebral ventricles.
27   Transependymal Edema, Radiopaedia, https://radiopaedia.org/
     articles/transependymal-oedema (last visited June 29, 2021). It
28   usually occurs during acute obstructive hydrocephalus. Id.

                                          9
 1   vision she had experienced before the surgery.     (AR 2364.)

 2        In March and April 2013, she was “stable,” and in August

 3   2013, her condition was “well controlled on voriconazole without

 4   symptoms.”    (Suppl. AR 1225-26, 1229, 1231.)9   In August 2014,

 5   she reported having headaches three or four times a month but

 6   said that had “improved from before” the shunt was placed.

 7   (Suppl. AR 1218.)

 8        In August 2014, she became pregnant against medical advice.

 9   (Suppl. AR 1214, 1285.)    She had a catheter placed in September

10   and began taking a different, intravenous medication.      (Suppl. AR

11   1209-13, 1283.)    Her pregnancy was ectopic and was discontinued

12   (Suppl. AR 1274-75, 1278), and she resumed taking voriconazole

13   (Suppl. AR 1144).

14        In August 2015, she had a headache, which she treated with

15   ibuprofen with “good relief.”    (Suppl. AR 1090.)   She refused her

16   doctor’s recommendation to go to the emergency department for

17   further evaluation.    (Suppl. AR 1091.)

18        A September 2015 CT scan of her brain showed “slit-like”

19   lateral and third ventricles, but the fourth ventricle appeared

20   “slightly larger” than in the previous CT scan, which “rais[ed a]

21   suspicion for focal entrapment.”10     (Suppl. AR 1257.)   But there

22
          9
23          Exhibit 9F was not included in the Certified
     Administrative Record filed with the Court on February 26, 2020.
24   On January 14, 2021, prompted by the Court, Defendant filed
     Exhibit 9F and paginated it 1086 through 1291. Because the
25
     original AR includes different documents with those page numbers
26   (see AR 1086-291), the Court uses “Suppl. AR” in referring to the
     pages of Exhibit 9F.
27
          10
               Focal entrapment of a ventricle is an obstruction to the
28                                                         (continued...)

                                       10
 1   was no hydrocephalus, “extra-axial fluid collections,” or edema

 2   along the shunt catheter.    (Id.)     That same month, she complained

 3   of right-sided “intermittent, throbbing . . . headache[s]” and

 4   reported having “some dizziness.”      (Suppl. AR 1086.)   On November

 5   6, she reported having a headache that had started the previous

 6   week, but ibuprofen provided “good relief.”      (AR 1251.)    Kernig11

 7   and Brudzinski12 tests were negative, and she deferred going to

 8   the emergency department because the headache was not severe and

 9   she was otherwise asymptomatic.      (Id.)

10        In January 2016, she reported that her headaches had

11   returned.   (AR 1465.)   But they were “much less severe” than when

12   she had meningitis, and she had no dizziness, nausea, or

13   phonophobia.13   (Id.)   Ibuprofen provided relief.    (Id.)   A

14
15        10
            (...continued)
     entry and exit path of cerebrospinal fluid through the ventricle.
16   Trapped Ventricle, Radiopaedia, https://radiopaedia.org/articles/
17   trapped-ventricle (last visited June 29, 2021).
          11
18          A Kernig sign indicates the presence of meningitis.
     Medical Definition of Kernig Sign, MedicineNet, https://
19   www.medicinenet.com/kernig_sign/definition.htm (last visited
     June 22, 2021). The test is done by having the person lie flat
20   on the back, flex the thigh so that it is at a right angle to the
21   trunk, and completely extend the leg at the knee joint. Id. If
     the leg cannot be completely extended because of pain, that may
22   indicate meningitis. Id.
          12
23          A Brudzinski test is used to diagnose meningitis.
     Brudzinski’s Sign, Physiopedia, https://www.physio-pedia.com/
24   Brudzinski%E2%80%99s_Sign (last visited June 22, 2021). Severe
     neck stiffness causes a patient’s hips and knees to flex when the
25
     neck is flexed, which is a symptom of meningitis. Id.
26        13
            Phonophobia is an intolerance of or hypersensitivity to
27   sound. Phonophobia, Merriam-Webster, https://
     www.merriam-webster.com/dictionary/phonophobia (last visited June
28   30, 2021).

                                       11
 1   February 2016 brain scan revealed that her “shunt catheter tip
 2   placement” was “stable.”       (AR 1362.)      Her lateral and third
 3   ventricles were “slightly enlarged when compared to” a September
 4   2015 scan “but remain[ed] small to normal in size.”            (Id.)     The
 5   fourth ventricle was “enlarged and slightly larger when compared
 6   to [the] prior CT” scan.       (Id.)    In August 2016, she reported
 7   that she had headaches two or three times a week, but they
 8   “completely improve[d] with ibuprofen.”           (AR 1190.)   She stated
 9   that she was under a lot of stress because of a “recent divorsc
10   [sic] and living with parents, trying to find a job.”           (Id.)      On
11   December 5, 2016, she reported that her headaches were
12   “improved,” and she was taking ibuprofen as needed up to three
13   times a week.     (AR 1069.)    On December 8, she discontinued
14   voriconazole because of a skin reaction and began taking
15   posaconazole.14    (AR 1026.)
16        On January 9, 2017, Plaintiff had a head CT scan, which
17   showed “[n]o significant change from the prior examination,” with
18   the “shunt . . . in stable position with unchanged size of the
19   ventricular system.”    (AR 1991.)          She reported “intermittent
20   headaches” on January 17, 2017, but said they were relieved by
21   over-the-counter medication; she denied any other complaints.
22   (AR 2068.)   During an examination, she could “[m]ove all
23   extremities without difficulty” and had “5/5 strength
24
25        14
            Posaconazole is an antifungal used to prevent fungal
26   infections in patients who have weakened immune systems. See
     Posaconazole 100 Mg Tablet, Delayed Release Azole Antifungals-
27   Systemic, WebMD, https://www.webmd.com/drugs/2/drug-145142-1598/
     posaconazole-oral/posaconazole-delayed-release-oral/details (last
28   visited June 22, 2021).

                                            12
 1   throughout,” a “[s]teady gait upon ambulation,” and no pain.
 2   (Id.)    In March 2017, she reported that she was taking
 3   posaconazole without any issues and denied having any headaches,
 4   nausea, or vomiting.    (AR 1990.)     In September 2017, she again
 5   reported that she was “doing well,” with “no issues,” and denied
 6   having headaches, nausea, or vomiting.      (AR 1942.)
 7        In November 2017, she complained of a “few episodes of
 8   confusion” within the previous two weeks, “including not knowing
 9   where she was” and being “slower in answers.”      (AR 1858.)     She
10   denied having any headaches, fever, chills, neck pain, or
11   stiffness.   (Id.)   She was referred to a neurologist.      (AR 1859.)
12   On November 30, 2017, she reported that her “episodes of
13   confusion ha[d] completely resolved.”      (AR 1775.)    On that date,
14   “[s]he was fully oriented to person, place, and time, and knew
15   who the president was.”   (Id.)      “Her conversation was fluid,”
16   “without hesitation or delay,” and she “denie[d] any headaches,
17   fever/chills/sweats.”    (Id.)   During a neurological examination
18   on December 7, 2017, she presented with “no complaints” and
19   “continue[d] to have resolution of her confusion issues.”         (AR
20   1693.)   Her examination was “unremarkable,” and the neurologist
21   noted that the “most likely causes” of the confusion episodes
22   were “sleep deprivation and/or stress in her life.”       (AR 1694.)
23   Plaintiff had a head CT scan on December 12, 2017, in which
24   “[t]he lateral and 3rd ventricles appear[ed] well-decompressed,
25   without significant interval change in size, although minimally
26   larger than the prior examination.”       (AR 1652.)   “The 4th
27   ventricle [was] enlarged, but grossly unchanged from the prior
28   examination.”   (Id.)   There was “no gross acute infarct, mass,

                                       13
 1   bleed, midline shift, or abnormal extra-axial fluid collections.”
 2   (Id.)
 3           On February 1, 2018, she reported that she had been
 4   “persistently without symptoms since November” and denied any
 5   dizziness, confusion, difficulty walking, or headache.      (AR
 6   1565.)    She again denied any symptoms on February 13, 2018, and
 7   was “neuro[logically] intact.”     (AR 2066.)
 8           On March 2, 2018, she went to an emergency department with
 9   confusion and headache.    (AR 2251.)    She refused a head scan
10   because she was pregnant and underwent an MRI, which revealed no
11   issues with her shunt.    (Id.)    A March 5, 2018 head scan showed
12   that her “ventricular shunt [was] in place,” with “mild to
13   moderate hydrocephalus, unchanged in degree from [the] prior
14   MRI.”    (AR 2082.)   There was no hemorrhage, extra-axial fluid
15   collections, or masses.    (Id.)    Despite the lack of changes,
16   Plaintiff underwent a right frontal shunt revision that day.
17   (AR 2265.)    The next day she complained of dizziness and
18   “difficulty fixating” (AR 2270), demonstrated a “slow, cautious
19   gait,” “required occasional assistance to manage [a] front
20   wheeled walker,” and her walking “[d]istance [was] limited by
21   fatigue” (AR 2274).    While she was in the hospital it was
22   discovered that her pregnancy had ended as a result of a
23   spontaneous abortion.    (AR 2278.)     A March 8 head CT scan
24   confirmed that the ventricular shunt had been revised and showed
25   that the lateral ventricles and the third ventricle were
26   “significantly decreased in size,” but the fourth ventricle
27   “remain[ed] unchanged in size.”     (AR 2076.)   On March 20, 2018,
28   Plaintiff reported that she was “doing well,” with “no headaches,

                                        14
 1   nausea, vomiting, dizziness or confusion.”   (AR 2297.)
 2        In October 2018, Plaintiff again became pregnant.     (AR
 3   4243.)    She stopped taking posaconazole (AR 4044) and started
 4   undergoing intravenous infusion of Ambisome15 through her first
 5   trimester of pregnancy.   (AR 4636.)   In January 2019, she was
 6   “doing well,” had “occasional nausea,” which she thought was “due
 7   to pregnancy,” and had “[n]o other neuro[logical symptoms].”
 8   (AR 7119.)
 9                    b.   The ALJ’s Decision
10        The ALJ noted that Plaintiff
11        testified she has many headaches, dizziness, loss of
12        balance, and back pain.   She testified she becomes dizzy
13        when she bends over, and she moves around slowly.      She
14        testified she does not take public transportation alone,
15        and her aunt goes with her when she goes out to walk.
16        She testified her aunt helps her with bathing, caring for
17        her hair, and cooking.      She testified she must rest
18        during the day because she feels weak and fatigued.   She
19        testified she has headaches every day, for which she
20        takes Tylenol.    She testified . . . she was forgetting
21        things prior to her surgery in March 2018, and her memory
22        has not improved since then.
23   (AR 442.)    The ALJ reviewed these claimed limitations and found
24   that her “medically determinable impairment[s] could reasonably
25
          15
26          Ambisome is used to treat a variety of serious fungal
     infections in patients who cannot tolerate other treatments and
27   is usually given by injection. Ambisome Vial, WebMD, https://
     www.webmd.com/drugs/2/drug-6421/ambisome-intravenous/details
28   (last visited June 22, 2021).

                                      15
 1   be expected to cause the alleged symptoms; however, [her]
 2   statements concerning the intensity, persistence and limiting
 3   effects of these symptoms [were] not entirely consistent with the
 4   medical evidence and other evidence in the record.”          (AR 443.)
 5   He discounted her subjective symptom statements because they were
 6        inconsistent with the medical record. The medical record
 7        shows relatively few complaints of headaches, dizziness,
 8        or other symptomology.
 9   (Id.)
10        He also noted that her symptom statements were inconsistent
11   with her conservative treatment, stating that
12        except for when she stopped taking her medication in
13        October 2011, she uniformly reported that ibuprofen
14        resolved the headaches, and the record contain[ed] little
15        or no evidence of [her] requiring stronger medication for
16        her headaches.
17   (Id.)
18        Next, he found her symptom statements inconsistent with her
19   admitted daily activities, noting that
20        [i]n August 2014, she reported she had gone to Guatemala
21        a couple of months before.           In September 2015, she was
22        planning to travel to Brazil . . . .
23             At her first occupational therapy visit after the
24        March 2018 revision of her shunt [she] indicated she
25        previously had no limitation, was driving, and enjoyed
26        dancing . . . .
27             At   the    consultative        psychological   evaluation,
28        [Plaintiff] reported watching television, listening to

                                          16
 1           music, caring for pets, exercising, . . . performing
 2           household chores[,] . . . socializing with friends on
 3           weekends[, and] . . . work[ing] as a babysitter from
 4           approximately 2005 to 2006 until 2012.
 5   (AR 444-45 (some citations omitted).)
 6           Finally, he noted that despite her alleged debilitating
 7   symptoms, “in much of the medical record,” her “primary concern
 8   appear[ed] to be with contraception or conceiving a child.”
 9   (AR 445.)
10                3.   Analysis
11           Plaintiff challenges the ALJ’s discounting of her subjective
12   symptom statements.      (See J. Stip. at 9-12.)   For the reasons
13   discussed below, the ALJ did not err.
14                     a.     Plaintiff’s Symptom Statements and Testimony
15                            i.   Medical and other evidence
16           The ALJ properly concluded that Plaintiff’s subjective
17   symptom statements were inconsistent with the medical record’s
18   “relatively few complaints of headaches, dizziness, or other
19   symptomology.”    (AR 443); Morgan v. Comm’r of Soc. Sec. Admin.,
20   169 F.3d 595, 600 (9th Cir. 1999) (finding “conflict” with
21   “objective medical evidence in the record” to be “specific and
22   substantial reason[]” undermining plaintiff’s allegations);
23   § 416.929(c)(2).       Among other things, the ALJ noted that neither
24   of two consultative internal-medicine evaluations supported the
25   “low level of functionality” Plaintiff claimed.      (AR 443.)   A
26   February 2012 evaluation noted that she reported having
27   “occasional headaches” and “sometimes get[ting] dizzy.”      (AR
28   289.)    She denied any fatigue, seizures, or other medical

                                         17
 1   problems.    (Id.)   Her memory “appeared to be average,” and she
 2   “appeared to be in no acute distress.”    (AR 290.)   She
 3   “ambulate[d] with a normal gait,” exhibited “no evidence of
 4   incoordination,” and was able to perform a tandem walk.      (AR 291-
 5   92.)    Her cerebellar testing was “intact without dysmetria16 on
 6   finger-to-nose,” and heel-to-shin testing was intact.       (AR 292.)
 7          At an April 2018 consultative evaluation, she walked with a
 8   normal gait and balance, exhibited normal muscle bulk and tone
 9   without atrophy, and had 5/5 strength throughout without focal
10   motor deficits except for some weakness in her grip.    (AR 443;
11   see AR 2427-29.)     She reported having chronic daily headaches (AR
12   2426), but three weeks later she denied any headaches to her own
13   medical provider and reported “feeling well with no specific
14   concerns or questions.”    (AR 2519.)
15          And as the ALJ noted, treatment records indicate that her
16   symptoms were not as severe or frequent as she described.      For
17   instance, her reported dizziness and confusion reported in mid-
18   November 2017 had completely resolved on its own by November 30.
19   (AR 1775.)    During a December neurological examination she
20   reported that the confusion had not returned.    (AR 1693.)    The
21   medical records showed that her headaches, too, were less
22   frequent and debilitating than she described.    She reported on
23   numerous dates that she had no headaches or other symptoms, that
24   any headaches were only occasional, and that they were well
25
            16
26          Dysmetria is the inability to control the distance,
     speed, and range of motion necessary to perform smoothly
27   coordinated movements. Dysmetria: What Is It, Causes, Diagnosis,
     Treatment, and More, Osmosis, https://www.osmosis.org/answers/
28   dysmetria (last visited June 29, 2021).

                                       18
 1   controlled with ibuprofen. (See AR 1251 (Nov. 2015), 1465 (Jan.
 2   2016), 1190 (Aug. 2016), 1069 (Dec. 2016), 2068 (Jan. 2017), 1942
 3   (Sept. 2017), 1775 (Nov. 2017), 1858 (Nov. 2017), 1693-94 (Dec.
 4   2017), 1565 (Feb. 2018), 2066 (Feb. 2018), 2297 (Mar. 2018).)
 5        At most, the few records cited by Plaintiff establish that
 6   the medical evidence was susceptible of more than one rational
 7   interpretation, which is insufficient to warrant reversal.        See
 8   Molina, 674 F.3d at 1111 (holding that in such circumstances “we
 9   must uphold the ALJ’s findings if they are supported by
10   inferences reasonably drawn from the record”); Tommasetti v.
11   Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (ALJ is “final
12   arbiter with respect to resolving ambiguities in the medical
13   evidence”).    The ALJ properly considered the objective record in
14   discounting Plaintiff’s symptom statements.
15                         ii.   Conservative treatment
16        The ALJ properly discounted Plaintiff’s allegations because
17   the record showed that her symptoms were generally controlled
18   with conservative treatment.    As an initial matter, Plaintiff has
19   not discussed or contested the ALJ’s reliance on this reason to
20   discount her symptom statements.       By failing to do so, she
21   implicitly concedes its legitimacy.       See Arlene R.M. v. Comm’r of
22   Soc. Sec., No. 17-CV-370-FVS, 2019 WL 267912, at *5 (E.D. Wash.
23   Jan. 18, 2019) (rejecting plaintiff’s argument that her
24   “credibility” was “bolstered” by certain evidence when she
25   “fail[ed] to address the reasons cited by the ALJ or demonstrate
26   any error”).   For that reason alone, remand is not warranted on
27   this claim.    In any event, this reason and the others the ALJ
28   gave were clear and convincing and fully supported by the record.

                                       19
 1   Parra, 481 F.3d at 750-51 (finding “conservative treatment,” such
 2   as “treat[ment] with an over-the-counter pain medication,”
 3   sufficient to discount claimant’s testimony as to severity of
 4   impairment).   Although Plaintiff took various medications for her
 5   chronic cocci meningitis and periodically underwent scans to
 6   evaluate her headaches, she repeatedly reported that the latter
 7   resolved with ibuprofen, and she did not need stronger
 8   medication, as the ALJ noted (AR 443), or more aggressive
 9   treatment.
10        For instance, on November 6, 2015, she reported that she had
11   had a headache the prior week one day when waking up and that she
12   “[t]ried ibuprofen with good relief.”    (AR 1251.)   Although the
13   attending physician recommended that she go to the emergency room
14   “for further evaluation,” she refused, stating that she “would
15   like to defer ER admission since she [was] otherwise
16   asymptomatic.”   (Id.)   A January 27, 2016 neurosurgery-
17   consultation note indicates that she believed her headaches were
18   related to stress caused by her separation from her husband and
19   that when she “[took] ibuprofen 600 mg . . . [they went] away.”
20   (AR 1465.)   And on August 22, 2016, she reported that her
21   headaches still occurred “2-3x/week [but were] completely
22   improve[d] with ibuprofen.”   (AR 1190.)   She reiterated the
23   effectiveness of her ibuprofen treatment and that she had no
24   symptoms on numerous other dates.     (See AR 2068 (Jan. 2017), 1942
25   (Sept. 2017), 1775 (Nov. 2017), 1858 (Nov. 2017), 1693 (Dec.
26   2017), 1565 (Feb. 2018), 2066 (Feb. 2018), 2297 (Mar. 2018).)
27        True, she underwent surgeries in October 2011 (AR 237),
28   before her effective onset/application date, and March 2018 (AR

                                      20
 1   2265), even though her head scan was unchanged (AR 2082), to
 2   place a shunt in her brain and to revise it, respectively.    But
 3   her conservative medication treatment consistently provided
 4   effective symptom relief between those surgeries and afterward.
 5   See Patricia W. v. Saul, No. SA CV 19-1537-PLA, 2020 WL 2523242,
 6   at *12 (C.D. Cal. May 18, 2020) (holding that ALJ properly
 7   discounted plaintiff’s testimony based on her generally
 8   conservative treatment even though she underwent hip surgery,
 9   given that she was able to work until four months before surgery
10   and walked with normal gait and had less hip pain after it).
11   Therefore, the ALJ properly discounted Plaintiff’s symptom
12   statements and testimony as inconsistent with her conservative
13   treatment.
14                          iii. Daily activities
15        The ALJ properly discounted Plaintiff’s allegations as
16   inconsistent with her daily activities.    (AR 444.)   An ALJ may
17   discredit a claimant’s subjective symptom testimony “when [she]
18   reports participation in everyday activities indicating
19   capacities that are transferable to a work setting.”    Molina, 674
20   F.3d at 1113.   “Even where those activities suggest some
21   difficulty functioning, they may be grounds for discrediting the
22   claimant’s testimony to the extent that they contradict claims of
23   a totally debilitating impairment,” id., or “suggest” that her
24   “claims about the severity of [her] limitations were
25   exaggerated,” Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685,
26   693 (9th Cir. 2009).
27        The ALJ noted that Plaintiff reported at various times that
28   she had traveled out of the country, was driving, enjoyed

                                       21
 1   dancing, cared for pets, exercised, performed household chores,
 2   socialized with friends on the weekends, and worked as a
 3   babysitter.   (AR 444-45.)    The ALJ properly concluded that these
 4   activities suggested some ability to work and were inconsistent
 5   with her claims of complete disability.     See Burch v. Barnhart,
 6   400 F.3d 676, 680 (9th Cir. 2005) (ALJ properly discounted
 7   plaintiff’s statements when her activities “suggest[ed] that she
 8   is quite functional” because she was “able to care for her own
 9   personal needs, cook, clean and shop,” “interact[] with her
10   nephew and her boyfriend,” and “manage her own finances”);
11   Fleming v. Astrue, 274 F. App’x 571, 572 (9th Cir. 2008) (ALJ
12   properly discounted plaintiff’s claims concerning effects of her
13   chronic fatigue syndrome given her daily activities, which
14   included gardening and bicycling).
15                        iv.     Planned pregnancy
16        Finally, the ALJ discounted Plaintiff’s symptom statements
17   as inconsistent with her plans and attempts to conceive a child.
18   As the ALJ noted, despite her alleged debilitating symptoms, “in
19   much of the medical record,” her “primary concern appear[ed] to
20   be with contraception or conceiving a child.”    (AR 445.)   She
21   attempted to get pregnant despite the risks a pregnancy posed for
22   someone with her condition.     In fact, she discontinued the
23   medication that controlled her cocci meningitis in order to
24   accommodate a pregnancy.     (AR 4636.)
25        Even assuming the ALJ erred, however, any error was harmless
26   because as discussed he provided three clear and convincing
27   reasons for partially discounting Plaintiff’s testimony —
28   inconsistency with the medical record, conservative treatment,

                                        22
 1   and daily activities.   See Larkins v. Colvin, 674 F. App’x 632,
 2   633 (9th Cir. 2017) (“[B]ecause the ALJ gave specific, clear and
 3   convincing reasons for finding [plaintiff] not fully credible,
 4   any error in the additional reasons the ALJ provided . . . was
 5   harmless.”).
 6                   b.   RFC and VE Hypotheticals
 7        The ALJ properly discounted Plaintiff’s testimony, so he was
 8   not required to posit hypotheticals to the VE based on her
 9   subjective symptoms or include them in the RFC.   (See J. Stip. at
10   5-7 (claiming that ALJ erroneously discounted her subjective
11   symptoms and therefore erred in hypotheticals he presented to
12   VE)); Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005)
13   (failure to include limitations in RFC was not erroneous when ALJ
14   properly discounted plaintiff’s testimony regarding severity of
15   her symptoms related to them); Batson v. Comm’r of Soc. Sec.
16   Admin., 359 F.3d 1190, 1197 (9th Cir. 2004) (RFC assessment that
17   was contrary to VE’s opinion was not erroneous when ALJ properly
18   discounted testimony on which VE opinion was based).   As
19   discussed, substantial evidence supported the ALJ’s discounting
20   of Plaintiff’s subjective symptom statements.
21        B.    Any Error In Discounting the Lay-Witness Testimony of
22              Plaintiff’s Relatives Was Harmless
23        Plaintiff asserts that the ALJ failed to properly evaluate
24   the lay-witness testimony of her mother and aunt.   (J. Stip. at
25   17-18.)   For the reasons discussed below, any error was harmless.
26              1.   Applicable law
27        “In determining whether a claimant is disabled, an ALJ must
28   consider lay witness testimony concerning a claimant’s ability to

                                      23
 1   work.”    Bruce v. Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009)
 2   (citing Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1053
 3   (9th Cir. 2006)).    “Such testimony is competent evidence and
 4   ‘cannot be disregarded without comment.’”     Bruce, 557 F.3d at
 5   1115 (emphasis in original) (quoting Nguyen v. Chater, 100 F.3d
 6   1462, 1467 (9th Cir. 1996)); Robbins, 466 F.3d at 885 (“[T]he ALJ
 7   is required to account for all lay witness testimony in the
 8   discussion of his or her findings.”).    When rejecting the
 9   statements of a lay witness, an ALJ must give specific reasons
10   germane to that witness.     Diedrich v. Berryhill, 874 F.3d 634,
11   640 (9th Cir. 2017); Bruce, 557 F.3d at 1115.
12        If an ALJ errs by providing reasons that are not germane,
13   the error may be harmless.     See Valentine, 574 F.3d at 694.     Such
14   an error is harmless if it is “‘inconsequential to the ultimate
15   nondisability determination’ in the context of the record as a
16   whole,” Molina, 674 F.3d at 1122; see also Tommasetti, 533 F.3d
17   at 1038, as when “the same evidence that the ALJ referred to in
18   discrediting [the claimant’s] claims also discredits [the lay
19   witness’s] claims,” Molina, 674 F.3d at 1122 (alterations in
20   original) (citing Buckner v. Astrue, 646 F.3d 549, 560 (8th Cir.
21   2011)).
22               2.   The ALJ’s decision
23        The ALJ noted that Plaintiff’s aunt
24        testified that when she talks to [Plaintiff], she seems
25        lost, very quiet, and forgetful [and] reports having
26        frequent headaches and reports dizziness.    She testified
27        that she and [Plaintiff] go on walks together, and
28        [Plaintiff] walks very slowly.    [Plaintiff’s aunt] . . .

                                       24
 1          is afraid to leave [Plaintiff] alone and takes her along
 2          when [she] leaves the house.       The witness stated that
 3          during the day, [Plaintiff] is sad, depressed, and does
 4          not want to do very much.
 5               [Plaintiff’s] mother . . . testified she is with her
 6          daughter every day [and] helps her daughter to wash her
 7          clothes   and   cook.   She   testified   that   [Plaintiff]
 8          “always” has headaches[,] sometimes gets dizzy, and . .
 9          . sometimes forgets things or does not understand and
10          repeats herself.    She testified that sometimes a friend
11          comes to take [Plaintiff] out for a walk or to go to the
12          movies.   She testified that [Plaintiff] sometimes cannot
13          lift her left leg and holds her left hand in a clenched
14          fist position. She testified that [Plaintiff] and family
15          members go to church together every Sunday, and they read
16          the Bible and books together.
17   (AR 442-43.)     The ALJ reviewed this testimony and discounted it
18   for the same reasons he discounted Plaintiff’s testimony: it was
19   “inconsistent with the medical record” (AR 443), her conservative
20   treatment (id.), and her daily activities (AR 444-45).
21               3.    Analysis
22          The lay-witness testimony was largely consistent with
23   Plaintiff’s, and the ALJ discounted it for the same reasons.
24   Plaintiff’s aunt testified that Plaintiff “forg[ot] things,” got
25   “[l]ots of headaches,” walked slowly, got dizzy, had loss of
26   appetite, lay down “most of the time,” had leg and hand pain, was
27   depressed, and had trouble using her left arm.          (AR 502-04, 540-
28   46.)    She testified that she helped Plaintiff with bathing and

                                          25
 1   making meals and went to the hospital with her.    (AR 541-42.)
 2   Plaintiff’s mother testified that she sometimes drove Plaintiff
 3   to the hospital and doctor’s appointments, washed her clothes,
 4   and cooked for her.   (AR 513-14.)    She added that Plaintiff had
 5   dizziness, headaches, and trouble lifting her left leg and hand;
 6   forgot things; and sometimes repeated questions.    (AR 515, 517-
 7   18.)
 8          The Ninth Circuit has held that lack of support from medical
 9   evidence is not a germane reason for discounting lay
10   observations, at least in some cases.     See Diedrich, 874 F.3d at
11   640 (noting that lay observations “may offer a different
12   perspective than medical records alone,” which “is precisely why
13   such evidence is valuable at a hearing”).     But see Bayliss, 427
14   F.3d at 1218 (inconsistency with medical evidence can be germane
15   reason for rejecting testimony of “friends and family”).    Thus,
16   as a matter of law, the ALJ may have erred by discounting the
17   lay-witness observations on this ground.    Any error was harmless,
18   however.
19          As discussed, the ALJ provided clear and convincing reasons
20   for discounting Plaintiff’s own testimony, thereby establishing a
21   sufficient basis for rejecting the similar statements of her
22   mother and aunt.    See Valentine, 574 F.3d at 694 (finding that
23   although ALJ improperly discounted claimant’s wife’s testimony in
24   part because she was “an interested party,” any error was
25   harmless because ALJ gave clear and convincing reasons for
26   rejecting claimant’s “similar” subjective complaints); Molina,
27   674 F.3d at 1122 (holding that ALJ’s error in rejecting lay
28   witnesses’ testimony was “harmless” because “ALJ had validly

                                      26
 1   rejected all the limitations described by the lay witnesses in
 2   discussing [claimant’s] testimony”).
 3         Thus, because the ALJ provided sufficient reasons to
 4   discount Plaintiff’s similar testimony, any error in discounting
 5   the lay-witness testimony was harmless and remand is not
 6   warranted on this ground.
 7   VI.   CONCLUSION
 8         Consistent with the foregoing and under sentence four of 42
 9   U.S.C. § 405(g), IT IS ORDERED that judgment be entered
10   AFFIRMING the Commissioner’s decision, DENYING Plaintiff’s
11   request for remand, and DISMISSING this action with prejudice.
12
13            -XO\
     DATED: __________________     ______________________________
                                   ___
                                    ____
                                       ______
                                           _ __
                                              ___
                                                __
                                                 ___
                                                  ______
                                                       _
                                   JEAN ROSENBLUTH
                                         ROS
                                          O ENBLUT TH
14                                 U.S.
                                   U S Magistrate Judge
                                                      Ju
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     27
